Citation Nr: 9915867	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
L4-L5, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1964 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 20 
percent for diabetes mellitus, denied a rating in excess of 
10 percent for arthritis of the hands, and denied a rating in 
excess of 10 percent for lumbar disc disease, L4-L5.  The 
veteran has only filed an appeal as to the denial of an 
increased rating for lumbar disc disease, L4-L5; hence, that 
is the only issue before the Board.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the veteran in the development of facts pertaining to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.103(a) (1998).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board of 
Veterans' Appeals (Board) must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured.

Of record are VA medical center (VAMC) treatment records and 
the report of a VA examination in July 1998.  The Board finds 
that, based on the medical evidence of record, it is unclear 
as to the current severity of the veteran's service-connected 
low back disability.  A VAMC treatment record dated in June 
1997 showed that the veteran reported severe back pain.  In 
July 1997 he reported pain radiating to the hip, that 
increased with prolonged standing, but was better with 
walking.  In June 1998 he complained of severe low back pain, 
that was chronic, but had recently flared-up.  It was also 
noted that a CT scan in July 1997 showed DJD.  On VA 
examination in July 1998 he reported a recent two month 
history of severe low back pain.  Examination revealed that 
lumbar extension was to 30 degrees, which produced low back 
pain.  The assessment was mild lumber degenerative joint 
disease.  In December 1998 he testified that his back hurt 
everyday, but was worse during flare-ups, when the back would 
tighten up and produce spasms.  He reported that the flare-
ups occurred every week or every other week, and lasted 2 to 
3 days.  He also indicated that the recurring flare-ups 
precluded him from many daily activities, including work, 
playing golf, and intimate contacts.  

There are several problems with the medical evidence of 
record.  First, although the VA examiner noted the veteran's 
complaints of low back pain, and noted that lumbar extension 
was restricted by pain, no attempt was made to equate any 
pain on use with additional loss of motion.  Second, the 
veteran has testified as to the incapacitating nature of his 
low back flare-ups, but such complaints were not noted on the 
VA examination in 1998.  Third, although it appears that 
periods of exacerbation of the veteran's low back 
symptomatology have been documented by VAMC treatment 
records, there has been no assessment made by an examiner to 
show the severity of the veteran's disc syndrome in terms of 
the degree and frequency of attacks.  Fourth, the Board notes 
that while he complained of spasms at the hearing, it is 
unclear as to whether spasms have been objectively noted on 
any examination.  In view of the foregoing, the veteran 
should be afforded another VA examination to address these 
matters and to ascertain the nature and severity of his low 
back disability. 

The RO's attention is also directed to the Court's decision 
in the case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 
4.45 (1998).  It was specified that the medical examiner 
should be asked to determine the extent of functional 
disability due to pain and determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination, and such determinations, if feasible, should 
be expressed in terms of the degree of 

additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his lumbosacral spine disability since 
December 1998.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurology 
examinations, in order to ascertain the 
nature and severity of his service 
connected low back disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination (and the examiner should 
specifically note that the file has been 
reviewed).  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or 

ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


